DETAILED ACTION
This is the final Office action and is responsive to the papers filed 07/25/2022.  The amendments filed on 07/25/2022 have been entered and considered by the examiner.  Claims 1-20 are currently pending and examined below.  Claims 1 and 11 have been amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
Applicant’s remark filed 07/25/2022 on page 5 regarding claim interpretation under 35 U.S.C. 112(f) have been acknowledged.  The Examiner has reconsidered and removed the 112(f) analysis.
Applicant’s amendment and argument filed 07/25/2022 on pages 5-6 regarding claim rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-7, and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (US 20120095682 A1).

Regarding claims 1 and 11, Wilson discloses:
A system and a method for updating map data (Figs. 1-2), the system comprising: 
a mobile computing device (navigation device 200; Fig. 1-2) comprising a location circuit (GPS receiver 226; Fig. 3, [0114]) to generate breadcrumb data (probe data; [0094]-[0095]) as the mobile computing device moves along a delivery route (navigation device 200 includes a GPS receiver 226 and provides probe data to a management facility 104; [0094]-[0095], [0121]); and 
a computer system (management facility 104, Fig. 1; server 202, Fig. 2) configured to: 
receive, from the mobile computing device, the breadcrumb data (collects the probe trace points from the navigation device 200; [0094]-[0095]); 
generate breadcrumb lines (probe traces, [0096]) by converting the breadcrumb data into lines connecting the breadcrumbs within the breadcrumb data (probe traces 602 connect probe trace points; Fig. 8, [0094]-[0096]); 
generate buffer lines bounding the generated breadcrumb lines (2 lines of the transportation network segment 600, transportation network segment geometry and attributes are inferred from the collected probe data; see 144/148/150 of Fig. 1, Fig. 8, [0096], [0158]), wherein the buffer lines are positioned bounding the generated breadcrumb lines a set distance from the generated breadcrumb lines (see Fig. 8); 
generate buffer centerlines (centerline of the transportation segment; [0159]) from the generated buffer lines, the buffer centerlines being drawn along a midline (determined from the peak of a normal distribution; [0159]) between the generated buffer lines (centerline of the transportation determined from the peak of a normal distribution between 2 lines of the transportation network segment 600; [0159]); 
determine, based on the buffer center lines, the estimated locations of new streets (creates street based on centerlines; [0131]); and 
update a map based on the new streets (updates transportation network maps; [0004]-[0006]]).

Regarding claims 2 and 12, Wilson discloses:
the computer system further configured to split the breadcrumb lines at one or more points (decision points; [0078]), the points representing street intersections (decision points are points at which the cluster of location measurement data following the same path diverge to one of several paths or points at which the cluster of location measurement data converge to a single path; [0078]).

Regarding claims 3 and 13, Wilson discloses:
the computer system further configured to split the buffer centerlines at one or more points (decision points; [0078]), the points representing street intersections (decision points are points at which the cluster of location measurement data following the same path diverge to one of several paths or points at which the cluster of location measurement data converge to a single path; [0078]).

Regarding claims 4 and 14, Wilson discloses:
the computer system further configured to merge buffer centerlines with the same endpoints (decision points; [0078]) into a single line (decision points are points at which the cluster of location measurement data following the same path diverge to one of several paths or points at which the cluster of location measurement data converge to a single path; [0078]).

Regarding claims 5 and 15, Wilson discloses:
the computer system further configured to remove buffer centerlines associated with breadcrumb lines generated from a breadcrumb (collect data from a plurality of probe vehicles traversing a transportation network 108 over a first period of time; [0098]-[0100]) representing the last delivery of a day and a breadcrumb (collect data to a plurality of vehicles traversing the same transportation network 108 over a second period of time; [0098]-[0100]) representing the mobile device being activated at a delivery facility the next day (By comparing these two sets of data, changes in travel patterns may be used to infer changes in road conditions and/or road routings, updates and or new maps reflects the current state of a transportation network 108.  In other words, the centerlines are updated to reflect only the current state of a transportation network 108 and does not reflect the previous state of the transportation network 108, previous state of the transportation network 108 is removed; [0098]-[0100]).

Regarding claims 6 and 16, Wilson discloses:
the computer system further configured to merge buffer centerlines under a threshold length with surrounding buffer centerlines (Starting and ending points of maneuvers may be chosen at intervals along a transportation segment where probe traces converge with the least variability; [0159]).

Regarding claims 7 and 17, Wilson discloses:
the computer system further configured to merge buffer centerlines within a threshold distance of other buffer lines to the other buffer centerlines (the centerline of the transportation segment (or average probe trace) may be inferred at the location of the peak of the distribution; [0159]).

Claims 8-10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Dorum (US 20180252536 A1). 

Regarding claims 8 and 18, Wilson does not specifically disclose:
the computer system further configured to assign attribute values to the buffer centerlines and to select buffer centerlines representing the locations of new streets based on those attribute values.

However, Dorum discloses:
the computer system further configured to assign attribute values to the buffer centerlines and to select buffer centerlines representing the locations of new streets based on those attribute values (attributes are associated with the road/link segments; [0027]).

Wilson and Dorum are considered to be analogous because they are in the same field of road map generation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson’s map generation that generates the road segments to further incorporate Dorum’s map generation that associates road segments with attributes for the advantage of determining geographic coordinates, street names, address ranges, speed limits, turn restrictions at intersections, and other navigation related attributes, as well as POIs, which results in more personalized routes of the user to traverse (Dorum’s [0027]).

Regarding claims 9 and 19, Wilson does not specifically disclose:
wherein the attribute values include a street name and the date the street first appeared.

However, Dorum discloses:
wherein the attribute values include a street name and the date the street first appeared (attributes include street names and event data including construction activities; [0027]).

Wilson and Dorum are considered to be analogous because they are in the same field of road map generation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson’s map generation that generates the road segments to further incorporate Dorum’s map generation that associates road segments with attributes for the advantage of determining geographic coordinates, street names, address ranges, speed limits, turn restrictions at intersections, and other navigation related attributes, as well as POIs, which results in more personalized routes of the user to traverse (Dorum’s [0027]).

Regarding claims 10 and 20, Wilson discloses:
breadcrumb data associated with the buffer centerline (centerlines is derived by statistically weighting the bundled probe traces; [0069]).

Wilson does not specifically disclose:
wherein the computer system determines the date the street first appeared based on the breadcrumb data. 

However, Dorum discloses:
wherein the computer system determines the date the street first appeared based on the breadcrumb data (associates attributes with the road/link segments and node, and determines road/link segments based on probe data; [0027], [0040]-[0047]).

Wilson and Dorum are considered to be analogous because they are in the same field of road map generation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wilson’s map generation that generates the road segments to further incorporate Dorum’s map generation that associates road segments with attributes based on probe data of the vehicle for the advantage of determining geographic coordinates, street names, address ranges, speed limits, turn restrictions at intersections, and other navigation related attributes, as well as POIs, which results in more personalized routes of the user to traverse (Dorum’s [0027]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665